Exhibit 32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 Each of the undersigned officers of Foundation Medicine, Inc. (the “Company”) hereby certifies to his knowledge that the Company’s Amendment No. 1 to its Quarterly Report on Form 10-Q for the period ended June30, 2016 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 16, 2016 /s/ Michael J. Pellini, M.D. Michael J. Pellini, M.D. Chief Executive Officer (Principal Executive Officer) Date: November 16, 2016 /s/ Jason Ryan Jason Ryan Chief Financial Officer (Principal Financial Officer)
